 302DECISIONSOF NATIONALLABOR RELATIONS BOARDMidland Frame Division,Midland-Ross Corporationand Kenneth Straka.Case 8-CA-8194January 24, 1975DECISION AND ORDERBY ACTINGCHAIRMANFANNING ANDMEMBERS JENKINS AND PENELLOOn October 24, 1974, Administrative Law JudgeAbraham H. Mailer issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions2 of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in itsentirety.iTheGeneral Counsel has excepted to certain credibility findings madeby the AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.sTheGeneral Counsel contendsthatStraka's discharge violated Sec.8(axl) of the Act because it was based on Respondent's belief,albeitmistaken,that Straka was engaging in protected concerted activities, i.e.,attempting to enlist the support of other employees to protest Respondent'sdress code.Contrary tothis contention, the Administrative Law Judgefound that Respondent discharged Straka because he advertised to hisfellow employees his own open defiance of Respondent's dress code, amatterwhichRespondent considered disruptive of the work force.Whileagreeingwith the Administrative Law Judge,we find that even ifRespondent had discharged Straka for soliciting fellow employees, whichthe General Counsel concedes was not the situation,Respondent would nothave violated Sec. 8(a)(l) of the Actbecause, as the record shows,Straka'sconduct admittedly occurred during working time. Acting ChairmanFanning concurs in the results solely on the ground that Straka wasdischarged for soliciting other employees on working time and in a workingarea in a manner disruptive of normal production.DECISIONABRAHAM H.MALLER,Administrative Law Judge: OnFebruary 20,1974, Kenneth Straka filed a charge againstMidland-Ross Corporation.Upon said charge,the Region-alDirector of Region 8 of the National Labor Relations216 NLRB No. 56Board,herein called the Board, on June 26,1974, issued onbehalf of the General Counsel a complaint againstMidland Frame Division,Midland-RossCorporation,herein called the Respondent.Briefly, the complaintalleged that on or about February 20, 1974,the Respond-ent terminated the employment of Kenneth Straka for thereason that he had,or Respondent believed that he had,engaged in protected concerted activity by seeking themutual aid or protection of fellow employees concerningthe Respondent's dress code,in violation of Section 8(axl)of the National Labor Relations Act, as amended (29U.S.C. Sec.151,et seq.),herein called the Act.In its dulyfiled answer,the Respondent denied any violations of theAct.Pursuant to notice,a hearing was held before me atCleveland,Ohio, on August 27, 1974.All parties werepresent at the hearing and were afforded full opportunityto be heard,to introduce relevant evidence,to present oralargument,and to file briefs with me.Briefs were filed bytheGeneral Counsel and the Respondent on or beforeOctober 8,1974. Upon consideration of the entire record,the briefs,and upon my observation of each of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is now,and has been at all timesmaterial herein,a corporation duly organized under andexisting by virtue of the laws of the State of Ohio with itsprincipal office located at 55 Public Square, Cleveland,Ohio.Respondent operates a facility at 10615 MadisonAvenue,Cleveland,Ohio, the only facility involved herein,where it is engaged in the manufacture,sale,anddistribution of heavy vehicle frames.Annually, Respond-ent receives goods and materials at its 10615 MadisonAvenue facility valued in excess of $50,000 directly frompoints located outside the State of Ohio.Accordingly, Ifind and conclude that the Respondent is, and has been atall times material herein,engaged in commerce within themeaning of Section 2(6) and(7) of the Act and that it willeffectuate the policies of the Board to assert jurisdictionhere.II.THE ISSUES1.Whether Straka sought the aid of other employees ina dispute with the Respondent over the Respondent'sapplication of a dress code.2.Whether the Respondent discharged Straka becauseof its belief that Straka was seeking the aid of otheremployees in his dispute with the Respondent overRespondent's application of a dress code.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsKenneth Straka had beenemployed bythe Respondentsince February1973,as a mail clerk and a cost clerk.Straka was activein the Gay ActivistAlliance at CaseWesternReserve.Respondentwas aware of Straka's MIDLAND FRAME DIV., MIDLAND-ROSS CORP.activity in the Gay Movement. Some time before the eventshereinafter detailed, Straka was interviewed by a reporterof the Cleveland Magazine,as a resultof which an articleappeared in thatmagazinewith a picture of Straka gettinga permanent. According to Straka, several of his fellowemployees were upset and a lot of them refused to talk tohim.However,Respondent's personnel manager sentStrakaa lettersaying that his outside activities would notaffect his employment with the Respondent. Charles Allen,Respondent'smanagerof industrial relations, admittedthat Straka was a good worker.When Straka was hired, he was informed that Respond-ent had an unwritten dress code which required maleemployees to wear dress slacks and a shirt. On February18, 1974,1 Straka reported for work wearing trousers madeof satin material, which were tight around the hips andgenitals,and a pullover shirt with a flowery print design.On the afternoon of that day, Dale Matty, Straka'simmediate supervisor, informed Straka that employees ofthe Respondent should conform to a standard dress code.Matty told Straka that his dress reflected adversely onMatty and handed him a memo addressed to Manager ofIndustrialRelations Allen, which read as follows:The subject of personal appearance was discussed withKen Straka today for the second time in 5 months. Ithas not been acceptable at all times.In an office environment proper dress is conventionalattireincludingdress shirt and slacks for maleemployees-no other attire is acceptable, (i.e., silk orvelour pants, or shirts open to the navel). Ken mustconform to proper office attire if he is to continue hisemployment with the Frame Division.The memo was signed by Dale Matty. Straka was asked tosign it, but refused.On February 19, Straka came to work with glitter on thecuffs of his trousers, as a symbol of protest "to show thateven without wearing silk, velvet, or velour, there are thingsthat could be worn that would be within their bounds.They [Respondent] would have to make their bounds verynarrow or else they would have to agree verbally that Iwould dress respectfully."On that same day, Straka went to the personnel officeand discussed Supervisor Matty's memo with WendellTurner, the third in command in Respondent's personneldepartment. Later that day, Straka met with SupervisorMatty and Manager of Industrial Relations Allen inAllen'sofficeand again objected to the limitationsSupervisor Matty had placed on his mode of dress. At thismeeting,Allen supported SupervisorMatty's positionregarding the dress code and indicated that Matty's memowould be made part of Straka's personnel file.On the morning of February 20, Straka drafted a memoto Supervisor Matty and Manager of Industrial RelationsAllen and placed copies of this memo in the mailboxes ofthe cost department and the personnel department. Thememostated:303This memo is to inform you that I am filing suit againstthe Company for action I feel are[sic]in violation ofmy civil rights. I have spoken with Dan Monley of theE.E.O.C., and he concurs with my belief that youractions are discriminatory, therefore illegal.The memo was signed by Straka. At approximately 8:15a.m., Supervisor Matty went to Allen's office and showedhim Straka's memo.Itwas part of Straka's job to sort the mail each morning,place it in the various mailboxes and distribute itthroughout the plant. On the morning of February 20,Straka spent approximately 30 minutes in the mailroomperforming his duties. During that time, he spoke withemployees ShirleyWilliams,HelenDudas, and JuneDeutsch.According to Straka, Williams asked him if he was goingto be allowed to dress the way he pleased. Straka answeredin the negative and told her that the Respondent was goingto enforce a dress code and that he had planned to file suitagainst the Company. He showed Williams a copy of hismemo to the Company.2 Straka also showed Helen Dudasa copy of the memo and told her that the Respondent wasgoing to enforce a dress code against him. Dudas testifiedthat Straka showed her a memo and said that he was suingthe Company for $100,000. She further testified that Strakatold her he was doing it "because they are discriminatingagainst me because of my dress." He also told her that heexpected to be fired. Dudas urged him to comply with thedress code. Dudas did not speak with anyone about herconversation with Straka until after Straka had been fired.Straka also testified that he showed June Deutsch a copyof the memo and told her about the dress code. Deutschtestified that Straka told her he was suing the Respondentbecause they wouldn't let him wear silk or velvet clothing.She testified that Straka asked her if she had seen an articlewritten by him and went on to tell her some of thebackground of his problems with the Respondent. Accord-ing to Deutsch, Straka compared her with a formeremployee named Sally who had accompanied him to Gaybars in the past. In this conversation, Straka explained thatthose bars would not be quite like the ones that Deutschwas used to going to, that he had commented to otherpeople that he respected Deutsch because she wasbroadminded, openminded, and had a lot of spunk.According to Deutsch, she broke off the conversation,telling Straka that she did not have time to discuss herviews and had to go back to her job.Deutsch testified that she was extremely upset by theconversation because she "felt that his wording made mefeel that he was inviting me to go to Gay bars like Sallywent to Gay bars." On rebuttal, Straka testified that muchof this conversation took place on February 18, rather thanon February 20; that on February 20, he did not mentionthe article he had written and did not recall mentioningSally's accompanying him to Gay bars. Straka also deniedinvitingDeutsch to accompany him to any bars, statingthat "the invitation was really reading into my statements."iUnless otherwise indicated,all events detailed herein occurred during2Williams didnot testify.1974. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDDeutsch reported her conversation with Straka toPersonnel Manager Robert Helton.She testified:I told him that I was very upset; that I didn't [think] Ihad to be subjected to that kind of conversationbecause I had to use the Xerox machine.Iwas upsetbecause I felt that, number one,Ken was airing hisviews and gripes about theCompany tome. I felt thatwas a personal matter and that was his business if thatwas what he wanted to do, but I shouldn't have to listento it,and I was extremely upset because I felt that hiswording made me feel that he was inviting me to go toGay bars like Sally went to Gay bars, so Bob said heunderstood how I felt.PersonnelManager Helton corroborated Deutsch's testi-mony in this regard.During the morning of February 20, Straka was called totheofficeofManagerof IndustrialRelationsAllen.Present also were Personnel Manager Helton and Supervi-sorMatty.Allen referred to Straka'smemo and told himthat it was not necessary for him to inform the Companythat he was filing a suit. Allen also told him that he was notbeing discharged for filing the EEOC suit.According toStraka,Allen then said:"We are discharging you forsoliciting the aid of other employees about your problemsand letting them know what has been transpiring betweenus." Allen,according to Straka, "went on to say that tryingto enlist their aid was conduct unacceptable in this matterof dress code."3Allen then asked Straka if he had talked toother employees about the dress code problem,and Strakareplied that he had talked with other people about it, "but Inever tried to enlist their aid."Matty,Helton,and Allen all testified at the hearing.Their testimony is in conflict with that of Straka, and insome respectsappears to be mutually conflicting. Accord-ing to Matty,Allen told Straka that he was discharged "fordisruptionof the work force." Matty believed that Allenused the word"soliciting," but did not tell Straka he wasdischarged for soliciting other employees in order to gainsympathy for himself. However, in his pretrial affidavitgiven to a Board investigator,Matty said:To the best of my recollection it was more along theline of him soliciting other employees in order to gainsympathy for himself by openly airing his complaint topeople whether they were interested or not. . . . Wefelt such actions were an attemptto undermine us, byhis remarks about the Company, and about how wewere trying to limit him, and this disturbed theemployees.We felt that if such actions by Ken wereallowed to continue the situation would just deterio-rate.When I say "undermine," I mean he reportedlywas telling everyone that he just wasn't going to complywith our request that his dress conform within anacceptable range.On redirect examination,counselfor theRespondentreferredMatty to his statement in his pretrial affidavit3Despite this,Straka testified on cross-examination that he felt sure hewas fired because he had sent the memo stating that he was filingthe EEOCabout Straka's "soliciting other employees in order to gainsympathy for himself' and was asked:Q.Was that sympathy for his dress style?A.No.Q.What was it for?A. I would say sympathy for himself as anindividual.Q. It had nothing to do with his dress style?A.No.PersonnelManager Helton testified that following hisconversation with Deutsch, he went into Allen's office,"and told him that we had an employee that came downand complained to me that Ken Straka was using themailroom as a forum to complain about his treatment bythe Company in regards to the way he dressed, and that thegirl felt that she was being propositioned by Ken Straka toattend bars that he frequented." Helton and Allen thendiscussed what actiontheywere going to take, and Heltonsaid:"When we are getting disruptive feedback fromemployees,Ifeel this is the straw that breaks the camel'sback. How much more can we possibly condone from KenStraka?"They thereupon agreed to terminate Straka'semployment. Helton testified further that concerted activi-ty on the part of Straka did notcometo his attention, norwas it considered. As to the conference during whichStrakawas discharged,Helton testified that Strakaadmitted that he had talked to some employees, and at thatpoint Allen told Straka that he felt that such actions weredisruptive to the work force and that this was the reason hewas being terminated and not because of his dress. Hetestified that he did not recall Allen's telling Straka that hewas being discharged for his attempt to gain sympathyfrom people by openly airing his complaint to peoplewhether they were interested or not. In his pretrial affidavitgiven to a Board investigator,Helton said: "It was ouropinion that it was not right for Ken to use the mailroomas his forum to berate the Company and upset the otheremployees."Manager of Industrial RelationsAllen testified that onFebruary19, in discussing Matty's memo with Straka, hetold Straka: "Ken, when you get up in the morning, justrecognizeyou'regoing towork and try to dress in a fashionsuitable for what youare goingto do." Straka replied thathe was a protected group and quite frankly he felt that hecould wear whatever he wanted to. With regard to hisconversationwith Straka on February 20, when hedischarged Straka,he testified:"I told him he was beingdischarged for his disruptive-for being a disruptiveinfluence or disrupting employees or words to that effect."He testified further that he did not recall saying anythingto Straka about soliciting the sympathy or assistance ofother employees; that he knew better than to say anythinglike that; that concerted action, i.e., Straka'saction intrying to get other employees to aid and assist him ingetting the dress code changed did not in any way comeinto the conversation or was ever considered in determin-ing to discharge Straka.suit. MIDLAND FRAME DIV., MIDLAND-ROSS CORP.305B.ConclusionsIt is clear from the record that Straka was not engaged inconcerted activity. He was not seeking the aid of otheremployees in his refusal to abide by the Respondent's dresscode. In his testimony, Straka admitted as much. And theGeneral Counsel, in his brief, admits the same.4 Rather,Straka was engaged in a single-handed confrontation withthe Respondent concerning the dress code. In his conversa-tionswithWilliams,Dudas, and Deutsch, Straka wasgiving publicity to his confrontation with the Respondent,emphasizing his intention to sue the Respondent.It is wellsettled that the communication of complaints to otheremployees, which does not look forward to group action ismerely "griping."Mushroom Transportation Company v.N.L.R.B.,330 F.2d 683, 685 (C.A. 3, 1964);Indiana GearWorks v. N. L. R. B., 371F.2d 273, 276-277 (C.A. 7, 1967);N. L. R. B. v. Office Towel Supply Co.,201 F.2d 838, 841(C.A. 2, 1953);Union Carbide Corporation,171NLRB1651, 1654 (1968). In theinstant case, Straka's griping wasof a virulent character, viz, his announced intention tocontinuehis open defiance of the dress code, coupled withhis stated intention of suing the Respondent.As indicated above, the General Counsel concedes thatStraka was not engaged in concerted activity. However, theGeneral Counsel contends that Respondent was unawareof this and discharged Straka for the reason that itbelievedhe was seeking the aid of his fellow employees regardingthe dress code dispute. A review of the record compels meto reject this contention. It is clear that Straka's philosophyand life style were not well received by his fellowemployees, and this was well known to the Respondent.Witness the fact that some of them refused to talk to himafter the appearance of an article in the ClevelandMagazine concerning Straka, leading to the personnelmanager'swriting Straka that his outside activities wouldnot affect his employment with the Respondent. TheRespondent was also aware of the fact that Deutsch washighly incensed and upset by Straka's conversation withher on February 20-a conversation which she interpretedas anattempt to proposition her to accompany him to Gaybars. In the light of these occurrences, it is inconceivablethat Respondent believed that Straka was attempting tosecure the aid of his fellow employees concerning the dresscode-a matter which was of no concern to them and as towhich they had absolutely no sympathy.The General Counsel relies on the testimony of Straka totheeffect that when he was discharged Manager ofIndustrialRelationsAllen told him that he was beingdischarged "for soliciting the aid of other employees aboutyour problems" and that "trying to enlist their aid wasconduct unacceptable in this matter of dress code." TheGeneral Counsel argues that Straka's testimony should becredited because of the inconsistencies in the testimony ofAllen, Helton, and Matty and because of admissions thatHelton and Matty made in their pretrial affidavits. Theargument has a surface appeal which evaporates uponanalysis.It is true,as the General Counsel points out, that Mattytestified that he believed that Allen at the terminationconference used the word "soliciting," and in his pretrialaffidavit stated that "it was more along the line of himsoliciting other employees in order to gain sympathy forhimself by openly airing his complaint to people whetherthey were interested or not." However, as previously noted,Matty's pretrial affidavit continues:We felt such actions were an attempt to undermine us,by his remarks about the Company, and about how wewere trying to limit him, and this disturbed theemployees.We felt that if such actions by Ken wereallowed to continue the situation would just deterio-rate.When I say "undermine," I mean he reportedlywas tellingeveryone that he just wasn't going to complywith our request that his dress conform within anacceptable range.It is clearfrom the foregoing that the Respondent did notbelieve that Straka was attempting to secure the aid of hisfellow employees regarding the dress code, but, on thecontrary,was concerned by the fact that Straka's state-ments to other employees that he would refuse to abide bythe dress code was disturbing to the other employees andcreated a situation in which Straka was openly flouting theRespondent's rules.The General Counsel argues that it is clear from Helton'spretrialaffidavit also that Straka was discharged fordiscussinghis grievance about Respondent's dress codewith his fellow employees and attempting to involve themin his dispute with the Respondent. In support, the GeneralCounsel relies on the following statements from Helton'spretrial affidavit:Itwas our opinion that it was not right for Ken to usethe mailroom as his forum to berate the company, andupset the other employees.Chuck [Allen] did the talking and he told Ken that hehad received a copy of his memo about filing chargesbut that it hadn't been necessary because EEOC wouldhave notified us any way. He then asked Ken if he hadbeen talking to employees down by the Xerox machineabout the problems he had with the company. (Iunderstood him to be referring to the matters ofclothing which had been discussed the previous daysbetween them.) Ken admitted that he had talked tosome employees. Chuck then told Ken he thought suchactions were disruptive to the work force, and that thiswas the reason he was being terminated, and notbecause of his dress.Properly analyzed, the foregoing statements in Helton'spretrial affidavit actually corroborate the statements inMatty's pretrial affidavit that Allen told Straka that he feltthat his actions were disruptive to the work force and thatthis was the reason he was being terminated.Helton testified that prior to the termination conference,he had told Allen that they were getting disruptivefeedback from employees and that this was the straw that4Resp.br. p. 9."In point of fact,Straka was not seeking anyone's aid." 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDbreaks the camel's back. He testified further that he did notrecallAllen's telling Straka that he was being dischargedfor his attempt to gain sympathy from people by openlyairing his complaint to people whethertheywere interestedor not.Ido not consider Helton's pretrial affidavit as beinginconsistent with his testimony.Neither Helton's pretrialaffidavit,nor his testimony,corroborates in any wayStraka'stestimony that he was told he was beingdischarged for seeking the aid of other employees. Nordoes either indicate in any way that the Respondententertained the mistaken belief that Straka was engaged inseeking the aid of other employees in his dispute with theRespondent over the dress code.Allen's testimony is directly contradictory to that ofStraka.He testified that he did not recall saying anythingto Straka about soliciting the sympathy or assistance ofother employees;that he knew better than to say anythinglike that:"Itold him he was being discharged for hisdisruptive-for being a disruptive influence or disruptingemployees or words to that effect."The foregoing analysis of the testimony of Matty,Helton,and Allen demonstrates agreement on one essen-tialpoint:That Straka'sconversations with employees,stating his open defiance to the Respondent on the matterof the dress code was a disruptive influence and that Strakawas discharged for that action.While there are minordifferences in the testimony of each of these witnesses andin the pretrial affidavits of Matty and Helton, suchdifferences do not impel me to discredit their testimony.Rather,such differences indicate that each witness was5 In the event no exceptionsare filed as provided by Sec 102.46 of theRules and Regulationsof the National LabQrRelationsBoard, the findings,conclusions,and recommendations,and recommended Order herein shall,testifying as to his own recollection of the incident, and, ifanything, they indicate that the testimony of thesewitnesses and the statements made in their pretrialaffidavitswere not rehearsed.In sum,Icredit thetestimony of Matty, Helton, and Allen, and I do not creditthe testimony of Straka as to what was said to him as thereasonfor hisdischarge.Ifind that Straka was discharged because he advertisedto his fellow employees his open defiance of the Respond-ent with regard to its dress code, a matter which theRespondent considered disruptive of the work force. Ifurther find that the Respondent did not discharge Strakain the mistaken belief that he was seeking the aid of otheremployees in this matter. Accordingly, I recommend thatthe complaint herein be dismissed in its entirety.CONCLUSIONS OF LAW1.Midland Frame Division, Midland-Ross Corpora-tion is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.The evidence does not show that the Respondentviolated Section 8(axl) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDERSIt ishereby ordered that the complaint herein be, and ithereby is,dismissed in itsentirety.as provided in Sec 102.48 of the Rules and Regulations, be adopted by theBoard and constitute its findings,conclusions, and Order and all objectionsthereto shall be deemed waived for all purposes.